NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GEORGE ALEXANDER HILL, SR.,               )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-3911
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Ramiro Mañalich, Judge.

George Alexander Hill, Sr., pro se.




PER CURIAM.


              Affirmed.


KHOUZAM, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.